MEMORANDUM **
Bernardo Aureoles appeals his 108-month sentence imposed following a guilty plea conviction for conspiracy to possess with intent to distribute and conspiracy to distribute more than 500 grams of a mixture or substance containing methamphetamine, in violation of 21 U.S.C. § 846.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Aureoles filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Aureoles entered into the plea agreement, including the waiver of the right to appeal, knowingly and voluntarily, United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998) (waiver of right to appeal is valid if knowing and voluntary), we enforce the waiver.1
Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. We would review any asserted Rule 11 deficiency for plain error, United States v. Ma, 290 F.3d 1002, 1005 (9th Cir.2002), and there was no plain error here. See id.